IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



LENNIE J. THOMPSON,                                     No. 69224-1-1


                      Respondent,                       DIVISION ONE




NORTHWEST CENTER; TOM                                   UNPUBLISHED
EVERILL; JOHN TYE; VIRGINIA
BURZOTTA; JONATHON WHIPPLE;                             FILED: January 21, 2014
                                                                                       fN3            O
and THE NORTHWEST CENTER                                                               C=>
                                                                                               c/>o
BOARD OF DIRECTORS,                                                                            ^5
                                                                                       X*.    m~>
                                                                                      se:     o°
                      Appellants.                                                     f\>     -i-i.
                                                                                                  •^
                                                                                              •*i —pi r-

                                                                                     2a>
                                                                                     —*•     5>o
                                                                                             zzz r—
                                                                                     V?      cnt,-,
       Cox, J. — At the conclusion of a hearing on Northwest Center's specialo               32
                                                                                     c
                                                                                     C/T     ar-c

motion to strike certain claims under RCW 4.24.525, the Anti-SLAPP (Strategic

Lawsuits Against Public Participation) statute, the trial court entered its order.

The court dismissed certain claims and reserved for trial Northwest's request for

an award of attorney fees, costs, and a $10,000 statutory penalty. Northwest

appeals, assigning error only to the trial court's reservation for trial of the

requests for monetary relief. Because Northwest failed to preserve below the

arguments that it makes for the first time on appeal, we affirm.

       Lennie Thompson commenced this action against his former employer,

Northwest Center, its individual board members, and a judge, asserting claims of

defamation, unlawful termination, and employment discrimination. Northwest

moved by special motion to strike the defamation claims under the Anti-SLAPP

statute. In its motion, Northwest also requested an award of attorney fees and

costs and a $10,000 statutory penalty.
No. 69224-1-1/2


       Thompson, representing himself pro se, appeared at the hearing on

Northwest's special motion to strike and requested a continuance. The trial court

questioned Thompson as to whether he understood Northwest's motion and the

limitations on certain types of defamation claims under the Anti-SLAPP statute.

After a lengthy discussion on the record, Thompson stated that he wished to

withdraw all defamation claims against all defendants. The trial court stated that

it would allow Thompson to dismiss the defamation claims and also stated that it

would reserve for trial the requests for monetary relief. Northwest did not object.

Counsel for Northwest provided a proposed order and stated to the court:

       "[Y]ou can cross out the $10,000 award with the fees or at least - I'm not

sure if you want to reserve, or... I leave that up to you .. . paragraph three on
the second page is the section you may want to strike."111
       The court signed Northwest's proposed order dismissing all defamation

claims, having crossed out the paragraph addressing the requested monetary
award and noting in the margin, "Reserved for trial."2
       Northwest appeals, arguing for the first time that the trial court erred by

reserving for trial any monetary awards.3
                           PRESERVATION OF ERROR

       Generally, an appellate court will not consider issues raised for the first
time on appeal.4 Aparty must inform the court of the rules of law it wishes the


       1Report of Proceedings (August 3, 2012) at 25-26, 29.
       2 Clerk's Papers at 100.
       3Thompson has requested consideration of various exhibits attached to his brief.
Because these materials are not relevant to the single assignment of error in Northwest
Center's appeal, we deny his request.
       4 RAP 2.5(a).
No. 69224-1-1/3


court to apply and afford the trial court an opportunity to correct any error.5
Failure to do so precludes raising the error on appeal.6 "While an appellate court
retains the discretion to consider an issue raised for the first time on appeal, such

discretion is rarely exercised."7
       Here, after the court stated that it would reserve ruling on the monetary

awards, Northwest not only failed to object, it specifically deferred to the trial

court's decision to do so. Moreover, it provided a proposed order, and suggested

annotations to memorialize the reservation. The trial court entered the order, as

presented and modified. Northwest simply failed to preserve the alleged error it

now asserts on appeal. And it fails to argue why an exception to this rule applies

in this case.


       Because we do not reach arguments Northwest makes for the first time on

appeal, we need not address whether the order before us is an appealable order.

Although the parties were directed by this court to brief that issue, that briefing is

not helpful.

       We affirm the order on the special motion.
                                                           duk.T,
                                                           fbrsk



WE CONCUR:




                                                   %e100 Wn.2d 26, 37, 666 P.2d 351 (1983).
       6 Id at 38.
       7 Karlberq v. Otten. 167 Wn. App. 522, 531, 280 P.3d 1123 (2012).